                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHY NEWMAN,                                            CIVIL ACTION
                     Plaintiff,

              v.

ETHICON, INC. AND JOHNSON &                              NO. 19-4496
JOHNSON,
                Defendants.



                                        ORDER

       AND NOW, this 20th day of November, 2019, upon consideration of Plaintiff’s Motion

to Remand (ECF 8 & 13) and Defendants’ Response thereto (ECF 12), IT IS ORDERED that

Plaintiff’s motions is GRANTED and the case is REMANDED to the Philadelphia Court of

Common Pleas.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss for Lack of

Jurisdiction, or, in the Alternative, to Transfer Venue (ECF 3), is DENIED as MOOT.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
